Citation Nr: 1113880	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to September 1969 and from November 1976 to November 1979.

This matter has been certified to the Board of Veterans' Appeals (BVA or Board) as an appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claim.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board acknowledges that the Veteran was provided with a VA examination in connection to his claim for service connection of a lumbar spine disability, but points out that the June 2003 VA examiner did not address whether the Veteran's current lumbar spine disability is related to his active military service.  In this regard, the Board acknowledges that the Veteran's available service treatment records do not show treatment for or a diagnosis of a lumbar spine disability, but that the Veteran contends that, even absent an acute event during service, his lumbar spine disability is related to active service, and that VA and private medical records indicate continuity of symptomatology in the years following active service.  In particular, the Board notes that the Veteran, in a September 2008 statement, related that he initially injured his back during boot camp, and then reinjured his back during his Vietnam service and again in a 1979 motor vehicle accident (for which service treatment records show lacerations); the Veteran also submitted an August 2003 statement from R. B., D.C. indicating that the Veteran had been treated for complaints related to his back since 1981.  The Board acknowledges that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, but that the medical evidence is unclear whether the Veteran's current lumbar spine disability is causally or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed lumbar spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his lumbar spine disability is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  Following completion of the above, the RO should readjudicate the issue of entitlement to service connection for a lumbar spine disability.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


